Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       CONTINUED EXAMINATIONS     

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered. 

The IDS filed on 8/11/2022 has been considered. None of the IDS filed changes the allowability mailed out on 6/2/2022, which is reiterated as below.


REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a pseudoceramide compound represented by Formula 2, 3, 4, 5, or 6.  The closet art found as KR101641702B1. KR101641702B1 teaches novel pseudoceramide compound represented by a formula, wherein R1 represents a linear C12-C18 alkyl group and has at least one double bond, and R2 represents a linear C12-C22 alkyl group and has a double bond. There is no motivation to convert R1 group from unsaturated linear C12-C18 alkyl group into a saturated linear C12-C18 alkyl group. Furthermore, specification performed comparative studies to prove that the compound in the instance case has superior effect in transepidermal water loss recovery capacity, in improving skin moisture retaining capacity, and in hair tensile strength evaluation compared with the compound in KR101641702B1. In addition, the claimed pseudoceramide compound does not exist in natural, such as in plant materials, therefore, 101 rejection is not applicable to the instant claims. 

EXAMINER’S COMMENT


IN THE CLAIMS:
             Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655